DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claims 1, 6, and 16, is in both cases, the current limiter limits the current to not just the capacitor bank, but all connected loads.
This is not persuasive because as recited in paragraph 0031, figure 4A, in Lai’s reference, “The power management unit 41 comprises internally a current limiting circuit 45.” The control circuit 45 operates the boost converter 41 internally to charge the capacitor bank 12, wherein the control circuit 45 further limits inrush current into the capacitor bank 12, but not the first and second load 241 and 242 respectively. Therefore, Lai teaches the control circuit limits inrush current into the capacitor bank 12 but not the first and second load 241 and 242 respectively, since the boost converter 41 comprises internally a current limiting circuit 45.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0170311 A1) in view of Morning-Smith et al. (US 2015/0268709 A1).
In regards to claim 1, Lai discloses, in figure 2A, an electronic device (200A) comprising: a battery bus (output of 201) configured to be powered by a battery (201); a first load (241) coupled to the battery bus (241 is coupled to output of 201); a second load (242) having a transient instantaneous power requirement (Par 0027); a transient power management circuit (21) coupled between the battery bus (output of 201) and the second load (242), the transient power management circuit (21) meeting the transient instantaneous power requirement of the second load while maintaining a minimum voltage on the battery bus (a minimum voltage of 4.5 volts is maintained on the battery bus for the second load 242 as voltage is step down from 132; Par 0027), wherein the minimum voltage on the battery bus is selected to prevent interrupting operation of the at least one load coupled to the battery bus (a minimum voltage of 4.5 volts is maintained on the battery bus for the load 241 to prevent interrupting operation as voltage is step down from 131; Par 0027) and wherein the transient power management circuit (21) comprises: a boost converter (11) having an input (111) coupled to the battery bus (output of 201) and an output (112) coupled to a capacitor bank (12), wherein the second load (242) having a transient instantaneous power requirement is coupled to the capacitor bank (load 242 is coupled to capacitor bank 12 as energy flows from capacitor bank to the load 242 via the boost converter 11; par 0028), and a control circuit (Fig. 4A; 41 and 45) that operates the boost converter (Fig. 4A, 41) to charge the capacitor bank (12; par 0031), wherein the control circuit (45) further limits inrush current into the capacitor bank (12), but not the first load (Par 0031, the control circuit limits inrush 
However, Morning-Smith discloses, in figure 1, a control switch (150-1) coupled between the boost converter (120-1) and the capacitor bank (125, par 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to incorporate the teachings of Morning-Smith by including a control switch coupled between the boost converter and the capacitor bank in order to supply continued power to electronic circuitry 110 during a power failure condition enables the electronic circuitry 110 to perform final operations prior to the backup power being used up (Morning-Smith Par 0031).
In regards to claim 4, Lai in view of Morning-Smith disclose the electronic device of claim 1. Lai further discloses, in figure 2A, wherein the boost converter (11) is a buck-boost converter (11 is a buck-boost converter; par 0022).
In regards to claim 6, Lai discloses, in figure 2A, a transient power management circuit (21) comprising: a boost converter (11) having an input (111) coupled to a battery bus (output of 201) and an output (112) coupled to a capacitor bank (12); and a control circuit (Fig. 4A, 41 and 45) that operates the boost converter (41) to charge the capacitor bank (12, par 0031) while maintaining a minimum voltage on the battery bus (a minimum voltage of 4.5 volts is maintained on the battery bus, par 0027, 0031-0032), wherein: the control circuit (45) limits inrush current into the capacitor bank (12; par 0031; the control circuit limits inrush current into the capacitor bank 12 but not the first and second load 241 and 242 respectively, since the boost converter 41 comprises internally a current limiting circuit 45) to 
However, Morning-Smith discloses, in figure 1, a control switch (150-1) coupled between the boost converter (120-1) and the capacitor bank (125, par 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to incorporate the teachings of Morning-Smith by including a control switch coupled between the boost converter and the capacitor bank in order to supply continued power to electronic circuitry 110 during a power failure condition enables the electronic circuitry 110 to perform final operations prior to the backup power being used up (Morning-Smith Par 0031).
In regards to claim 8, Lai in view of Morning-Smith disclose the transient power management circuit of claim 6. Lai further discloses, in figure 2A, wherein the boost converter (11) is a buck-boost converter (11 is a buck-boost converter; par 0022).
In regards to claim 16, Lai discloses, in figure 2A, a method of operating an electronic device comprising a transient power management circuit (21, par 0025), the method comprising: responsive to an enabling of the transient power management circuit (21, par 0025), operating the transient power management circuit to charge a capacitor bank (12) while maintaining a minimum voltage on a battery bus (a minimum voltage of 4.5 volts is maintained on the output of battery bus 201, Par 0027, 0031-0032) by limiting inrush current into the capacitor bank (12; par 0031; the control circuit limits inrush current into the capacitor bank 12 but not the first and second load 241 and 242 respectively, since the 
However, Morning-Smith discloses, in figure 1, operating a control switch (150-1) as a linear regulator to regulate current flow from the battery bus (output of Vin) to the capacitor bank (125) (Par 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to incorporate the teachings of Morning-Smith by including operating a control switch as a linear regulator to regulate current flow from the battery bus to 
In regards to claim 18, Lai discloses, in figure 2A, the method of claim 16 further comprising: determining whether continued operation of the load (241) coupled to the capacitor bank (12) is required (load 241 is coupled to capacitor bank 12 as energy flows from capacitor bank 12 to the load via the boost converter 11; Par 0028); responsive to a determination that continued operation of the load coupled to the capacitor bank is required (par 0028), operating the transient power management circuit to charge a capacitor bank while maintaining a minimum voltage on a battery bus (Fig. 4A, control circuit 45 operates the boost converter 11 to charge the capacitor bank 12 while maintaining a minimum voltage of 4.5 volts on the battery bus; Par 0027, 0031-0032). Lai does not clearly disclose responsive to a determination that continued operation of the load coupled to the capacitor bank is not required, disabling the transient power management circuit.
However, Morning-Smith discloses, in figure 1, responsive to a determination that continued operation of the load (110) coupled to the capacitor bank (125) is not required, disabling the transient power management circuit (140) (Par 0032-0033; load 110 receives output voltages 190 from Vin when the capacitor bank 125 is not required, thus disabling the transient power management circuit).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to incorporate the teachings of Morning-Smith by including responsive to a determination that continued operation of the load coupled to the capacitor bank is not required, disabling the transient power management circuit in order to monitor the magnitude of voltage Vin to determine when to switch over and use energy stored in energy storage resource 125 to produce one or more output voltages 190 (Morning-Smith; Par 0033). 
13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0170311 A1) in view of Morning-Smith et al. (US 2015/0268709 A1) in further view of Derks et al. (US 2020/0281061 A1).
In regards to claim 13, Lai in view of Morning-Smith disclose the transient power management circuit of claim 6 but does not clearly disclose an operational amplifier configured to receive a battery bus voltage and a setpoint voltage and to generate therefrom an output signal to control the boost converter.
However, Derks discloses, in figure 1, an operational amplifier (A1) configured to receive a battery bus voltage (output of VS1) and a setpoint voltage (Vcs1) and to generate therefrom an output signal (output of A1) to control the boost converter (10; par 0036-0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai and Morning-Smith to incorporate the teachings of Derks by including an operational amplifier configured to receive a battery bus voltage and a setpoint voltage and to generate therefrom an output signal to control the boost converter in order to reduce the overall power consumption (Derks; par 0033).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0170311 A1), Morning-Smith et al. (US 2015/0268709 A1), Derks et al. (US 2020/0281061 A1), in further view of Bonafe’ et al. (US 2016/0164309 A1).
In regards to claim 14, Lai, Morning-Smith, and Derks disclose the transient power management circuit of claim 13. Derks further discloses, in figure 1, wherein a bias supply of the operational amplifier (A1) is coupled to the boost converter (10) output via a second diode (D1; Par 0036), but does not clearly disclose wherein a bias supply of the operational amplifier is coupled to the battery bus by a first diode.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai, Morning-Smith, and Derks to incorporate the teachings of Bonafe’ by including wherein a bias supply of the operational amplifier is coupled to the battery bus by a first diode in order to prevent the circulation of current in case of a reversed polarity connection of the device terminals to the positive terminal of the battery, to the positive terminal of the pack of supercapacitors and to ground (Bonafe’; par 0053).
In regards to claim 15, Lai, Morning-Smith, Derks and Bonafe’ disclose the transient power management circuit of claim 14. Bonafe’ further discloses wherein at least one of the first and second diodes are low forward voltage drop diodes (D5 is a schottky diode which are low forward voltage drop diodes; par 0053).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai, Morning-Smith, Derks to incorporate the teachings of Bonafe’ by including wherein at least one of the first and second diodes are low forward voltage drop diodes in order to prevent the circulation of current in case of a reversed polarity connection of the device terminals to the positive terminal of the battery, to the positive terminal of the pack of supercapacitors and to ground (Bonafe’; par 0053).
Allowable Subject Matter
Claims 19-20, 22-23 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 19, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

comparing the measured time to a threshold to determine a battery state of charge by comparing a moving average of the measurements to the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896